Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recited flexural modulus of 70-350 kpsi of claim 16, heat deflection temperature (HDT) of 60-260oC of claim 18 and notched izod impact strength of 0.1-4.0 ft-lb/in of claim 19 would not enabled by the claimed polypropylene composition since such properties were directed to the generic resins, not the currently claimed polypropylene composition, of the original claim 1 encompassing various polymers including polyethylene and polycarbonate as well as other known recyclable resins in oC or 130oC depending on the load.  It also teaches the HDT of nylon and PET further comprising glass fibers is 220oC or 200oC and 250oC or 230oC, respectively, depending on the load.  Thus, the recited properties belonging to at least upper values (and it is unclear which value would be upper limit) from the currently claimed polypropylene composition cannot be obtained.
The enclosed brochures show the HDT of 100oC at 0.46 MPa (66 psi) load and 124oC at 1.8 MPa load for the (virgin) polypropylene. Thus, the currently claimed polypropylene would not be expected to have the recited flexural modulus of 70-350 kpsi of claim 16, heat deflection temperature (HDT) of 60-260oC of claim 18 and notched izod impact strength of 0.1-4.0 ft-lb/in of claim 19 which are directed to various polymers taught in the specification.
Thus, the recited broad ranges of the properties are not enabling.  In other words, such properties include polymers not claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the .
The instant [0026] of published US 2017/0283601 A1 teaches that a heat deflection temperature (HDT) would depending load and thus the recited HDT would be indefinite absent a particular load.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions (i.e. two different loads for measuring the HDT), the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 706.03(d) and 2143.03.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 12-16, 18, 19, 22, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) a being unpatentable over Gillespie et al (US 7,998,384) in view of Stoll et al (US 2009/0111719 A1).	
	The recited “for molding a sterilization-stable medical device” of claim 12 would have little probative value since it is an intended use and the claimed invention is a composition.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	The instant invention further recites a stabilizer mixture comprising 0.1-0.8 wt.% of an antioxidant and 0.1-0.5 wt.% of an acid scavenging component over Gillespie et al. 
	Stoll et al teach a stabilizer mixture comprising 0.075 wt.% of calcium stearate (acid scavenger), 0.1 wt.% of IRGANOX B 215 (antioxidant) and 0.5 wt.% of Fischer-Tropsch wax (AdSperse 969, melt stabilizer) in example 1.  Stoll et al teach that the stabilizer mixture is useful for polypropylene homo or copolymers in [0004] and fibers and filaments thereof in [0178].  Stoll et al further teach various amounts of the acid scavenger such as a metal salt of a fatty acid in [0129] and thus a modification (e.g. 0.1 wt.%) to the amount of the calcium stearate taught in the example 1 would be obvious and see the following case laws. 
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the stabilizer mixture taught by the example 1 of Stoll et al with a little higher amount of the calcium stearate in the composition comprising 85% virgin polypropylene and 15% reclaimed polypropylene obtained from the virgin polypropylene in example 2 in order to improve stability of the composition since utilizing the instant stabilizers fro polypropylene is well-known as taught by Stoll et al  absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Note that none of any intrinsic properties (such as different densities, different average molecular weights (Mw or Mn), different polydispersities (Mw/Mn), different melting points and (melt) viscosity) of the recycled polypropylene resin and the virgin/original polypropylene resin is recited in claims and thus the composition comprising 85% virgin polypropylene and 15% reclaimed polypropylene obtained from  Gillespie et al would be expected to meet the recited general/intrinsic properties such as sterilization-stable of claims 12-15, a flexural modulus of claim 16, a heat deflection temperature of claim 18, a notched izod impact strength of claim 19 and a cytotoxicity score of zero of claim 22 and see the following case laws.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of the composition comprising 85% virgin polypropylene (EXXON PP 3155) and 15% reclaimed polypropylene (EXXON PP 3155) obtained from the virgin polypropylene (EXXON PP 3155) taught in the example 2 of Gillespie et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to new claim 25, the recited medical device would be an intended use/final product which would have little probative value for the claimed composition per se.

Claims 12-16, 18, 19, 22, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) a being unpatentable over Stoll et al (US 2009/0111719 A1) or in view of Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades 
Rejection is maintained for reasons of the record with the following responses.
The applicant requests prior art/evidence for supporting some of the Examiner’s position which is further discussed below and thus the Product Datasheets and Gillespie et al are added. 
Applicant continuously asserts that the examiner’s position that commercial virgin/original polypropylene resins have various grades having different properties is unsupported and requests any evidence.  
The examiner provides “Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 as the teaching/evidence reference as requested.  Although it does not show mechanical properties such as tensile strength or percent elongation, the different mass flow rate would mean different molecular weights primarily and the mechanical properties would be dependent on the mass flow rates (i.e. molecular weights).  ExxonMobil PP3155E5 with MFR of 36 g/10 min inherently has a lower molecular weight than ExxonMobil PP4052E1 with MFR of 2.0 g/10 min and the tensile strength of the PP4052E1 would be expected to be higher than that of PP3155E5.   The co-inventor (i.e. Dr. Mildred Calistri-Yeh) would be expected to agree with the above examiner’s position (the examiner happens to have a Master’s degree in Chemical Engineering with emphasis/thesis in polymer science from Univ. of Conn., Storrs in 1984 and have several years as a polymer research scientist at Naval Research Laboratory in Washington, D.C. before joining USPTO in 1991).

Applicant continuously asserts the examiner’s position is unsupported by any evidence and that the article by Meran is not premised “on the condition that the recycled polypropylene resin is obtained from the same virgin/original polypropylene resin” as stated by the examiner.  See col. 6, lines 5-29 of Gillespie et al (US 7,998,384) a teaching/evidence reference as requested.  
The examiner has been stated that he generally agreed with applicant’s assertions that the mechanical properties of recycled materials weaken in comparison to pure virgin material which is also taught by col. 6, lines 5-29 of Gillespie et al (US 7,998,384), but the instant claims do not require that the recycled polypropylene resin is obtained from the same virgin/original polypropylene resin. 
Also, the teaching/evidence reference (Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 202) shows ExxonMobil PP1024E4 with MFR of 13 g/10 min and ExxonMobil PP1074KNE1 and PP1264E1 with MFR of 20 g/10 min which would yield difference in MFR of 7 g/10 min.  Gillespie et al (US 7,998,384) teach that the reclaimed (post-industrial recycled) polypropylene exhibits a MFR higher than that of virgin polypropylene, typically at least 5 melt flow units greater at col. 6, lines 26-29.  Thus, for example, the reclaimed (post-industrial recycled) polypropylene of the ExxonMobil PP1024E4 with MFR of 13 g/10 min would be expected to have similar properties of the virgin ExxonMobil PP1074KNE1 and PP1264E1 with MFR of 20 g/10  ExxonMobil PP1024E4 with MFR of 13 g/10 min during prior heat histories.
As to the second Declaration file don December 21, 2020, the examiner had addressed the paragraphs 6-11 and 14-20 in the previous office actions.  As to the paragraphs 12 and 13, applicant asserts that the properties taught in the instant table 2 are directed to virgin polyolefin resins encompassing other resins such as polyethylene, not polypropylene resins per se.  The examiner agrees that the table 2 is directed to virgin polyolefin resins, but the Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates which would have different mechanical/physical properties inherently would support the examiner’s position that in fact, the different virgin polypropylene resin per se would have different properties contrary to the assertions.
	
Claims 1, 3-6, 9-16, 18, 19 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reshamwala et al (US 2008/0073251 A1) in view of Stoll et al (US 2009/0111719 A1), and further in view of EP 1702637, Mahurkar (US 7,918,821) and DeNicolar, Jr. et al (US 6,319,976) with Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 and/or Gillespie et al (US 7,998,384) as teaching/evidence references.
Rejection is maintained for reasons of the record with the response given for above rejection citing Stoll et al (US 2009/0111719 A1) as the primary reference and the following responses.
 Examiner’s position and thus the Product Datasheets and Gillespie et al are added.  
Basically, Product Datasheets for ExxonMobil homopolymers polypropylene resin shows various grades having different mass flow rates.  Gillespie et al teach that the reclaimed (post-industrial recycled) polypropylene exhibits a MFR higher than that of virgin polypropylene, typically at least 5 melt flow units greater at col. 6, lines 26-29.  Thus, the reclaimed (post-industrial recycled) polypropylene of the ExxonMobil PP1024E4 with MFR of 13 g/10 min would be expected to have similar properties of the virgin ExxonMobil PP1074KNE1 and PP1264E1 with MFR of 20 g/10 min due to some degradation of the ExxonMobil PP1024E4 with MFR of 13 g/10 min during prior heat histories of the ExxonMobil PP1024E4 with MFR of 13 g/10 min which would support the examiner’s position that properties of a recycled polypropylene can be same/similar to a virgin polypropylene.  In other words, the recited generic recycled polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene.
Applicant asserts none of the cited prior art relates to the use of any recycled materials in a medical device claimed.  
But, again, claim 17 of Reshamwala et al teaches mixing the recycled plastic with virgin plastic and thus mixing the recycled polypropylene and virgin polypropylene would be obvious since a blend of the same polymers or homogeneous blend would yield an easier processing and homogeneous properties although any resin, whether it is recycled resin or not (such as virgin resin), would meet the instant recycled resin as well 
Reshamwala et al teach recycling of plastics and medical articles such as medical waste containers obtained therefrom in abstract and pp [0034-0036]. The recycled polypropylene is taught in pp [0033].  Puncture resistance and impact strength taught in pp [0034] would imply good properties.
Although, the instant [0019] of published US 2017/0283601 A1 teaches that the “medical devices” excludes waste collection containers, such as sharps collection containers, see the following case laws.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
In re Self, 671 F.2d 1344, 1348 (CCPA 1982): Appellants’ arguments fail from the outset because --- they are not based on limitations appearing in the claims.
The second Declaration states that (A) “it is not obvious that a recycled resin can be used, in whole or in part, in medical applications” as well as that  (B)“in fact surprising that the physical properties obtained with recycled resin materials would be useful for the formation of medical devices”.  Thus, applicant asserts that (C) the prior art fails to show, teach or disclose a medical device obtained from a sterilization-stable polypropylene composition comprising recycled polypropylene.
As to the above points (A) and (C): Reshamwala et al teaches mixing the recycled plastic including the polypropylene with virgin plastic including the polypropylene and medical products thereof as discussed above.  Furthermore, 
As to the above point (B): The various data of the instant table 2 are directed to the virgin polyolefin resins including polyethylene as stated in the paragraph 12 of the second Declaration and thus the comparison of the physical properties between the polypropylene compositions of table 1 and the virgin polyolefin resins of the table 2 discussed in the instant [0087] of published US 2017/0283601 A1 would have little probative value.
The polypropylene would be sterilization-stable inherently regardless of its origin as evidenced by the medical devices taught by EP and Mahurkar.  Also, a mixture of recycled polypropylene and virgin polypropylene taught by Reshamwala et al or the mixture further comprising a stabilizer mixture of Stoll et al would be expected to yield no color change to the medical devices after the sterilization since the same or similar components are utilized.

Claims 1, 3-6, 9-16, 18, 19 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1702637 or Mahurkar (US 7,918,821) in view of Stoll et al (US 2009/0111719 A1), and further in view of Reshamwala et al (US  Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 and/or Gillespie et al (US 7,998,384) as teaching/evidence references.
Rejection is maintained for reasons of the record with the above responses given for the rejection based on Reshamwala et al (US 2008/0073251 A1) as the primary reference.
The applicant requests prior art/evidence for supporting some of the Examiner’s position and thus the Product Datasheets and Gillespie et al are added.  
Basically, Product Datasheets for ExxonMobil homopolymers polypropylene resin shows various grades having different mass flow rates.  Gillespie et al teach that the reclaimed (post-industrial recycled) polypropylene exhibits a MFR higher than that of virgin polypropylene, typically at least 5 melt flow units greater at col. 6, lines 26-29.  Thus, the reclaimed (post-industrial recycled) polypropylene of the ExxonMobil PP1024E4 with MFR of 13 g/10 min would be expected to have similar properties of the virgin ExxonMobil PP1074KNE1 and PP1264E1 with MFR of 20 g/10 min due to some degradation of the ExxonMobil PP1024E4 with MFR of 13 g/10 min during prior heat histories of the ExxonMobil PP1024E4 with MFR of 13 g/10 min which would support the examiner’s position that properties of a recycled polypropylene can be same/similar to a virgin polypropylene.  In other words, the recited generic recycled polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene and the instant claims are silent as to properties of the recycled polypropylene and the virgin polypropylene employed.

Claims 12-16, 18, 19, 22, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunner et al (US 8,586,667 via WO2009/138103 published on Nov. 19, 2009) in view of Stoll et al (US 2009/0111719 A1) with Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 and/or Gillespie et al (US 7,998,384) as teaching/evidence references
Rejection is maintained for reasons of the record with the following responses.
The applicant requests prior art/evidence for supporting some of the Examiner’s position and thus the Product Datasheets and Gillespie et al are added.  
Basically, Product Datasheets for ExxonMobil homopolymers polypropylene resin shows various grades having different mass flow rates.  Gillespie et al teach that the reclaimed (post-industrial recycled) polypropylene exhibits a MFR higher than that of virgin polypropylene, typically at least 5 melt flow units greater at col. 6, lines 26-29.  Thus, the reclaimed (post-industrial recycled) polypropylene of the ExxonMobil PP1024E4 with MFR of 13 g/10 min would be expected to have similar properties of the virgin ExxonMobil PP1074KNE1 and PP1264E1 with MFR of 20 g/10 min due to some degradation of the ExxonMobil PP1024E4 with MFR of 13 g/10 min during prior heat histories of the ExxonMobil PP1024E4 with MFR of 13 g/10 min which would support the examiner’s position that properties of a recycled polypropylene can be same/similar to a virgin polypropylene.  In other words, the recited generic recycled polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene and the instant claims are silent as to properties of the recycled polypropylene and the virgin polypropylene employed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/Feb. 17, 2021                                       /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762